—Judgment unanimously affirmed. Memorandum: The application of the Sex Offender Registration Act (Correction Law art 6-c) to sex offenders convicted prior to the effective date of the act does not violate constitutional prohibitions against ex post facto laws (see, People v Langdon, 258 AD2d 937; see also, People v Hernandez, 264 AD2d 783; People v Grice, 254 AD2d 710, lv denied 92 NY2d 1032). (Appeal from Judgment of Monroe County Court, Egan, J. — Sodomy, 3rd Degree.) Present — Green, A. P. J., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.